THE LINCOLN NATIONAL LIFE INSURANCE COMPANY LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK Lincoln Life Variable Annuity Account N Lincoln New York Account N for Variable Annuities ChoicePlus AssuranceSM (Prime) Supplement dated January 11, 2016 to the Prospectus dated May 1, 2015 This Supplement outlines changes for several of the funds that are offered as investment options under your annuity contract. All other provisions outlined in your prospectus remain unchanged. This Supplement is for informational purposes and requires no action on your part. The Lincoln Variable Insurance Products Trust has informed us that, effective February 8, 2016, the name of several funds will be changed, according to the table below. The investment advisor and investment objective of these funds will not change. CURRENT FUND NAME NEW FUND NAME LVIP BlackRock Global Allocation V.I. Managed Volatility Fund LVIP BlackRock Global Allocation V.I. Managed Risk Fund LVIP ClearBridge Variable Appreciation Managed Volatility Fund LVIP Blended Core Equity Managed Volatility Fund LVIP Dimensional International Core Equity Managed Volatility Fund LVIP Dimensional International Equity Managed Volatility Fund LVIP Dimensional U.S. Core Equity 2 Managed Volatility Fund LVIP Dimensional U.S. Equity Managed Volatility Fund LVIP Franklin Mutual Shares VIP Managed Volatility Fund LVIP Franklin Templeton Value Managed Volatility Fund LVIP Ivy Mid Cap Growth Managed Volatility Fund LVIP Blended Mid Cap Managed Volatility Fund LVIP JPMorgan Mid Cap Value Managed Volatility Fund LVIP JPMorgan Select Mid Cap Value Managed Volatility Fund LVIP MFS International Growth Managed Volatility Fund LVIP MFS International Equity Managed Volatility Fund LVIP SSgA Small-Cap Managed Volatility Fund LVIP SSGA SMID Cap Managed Volatility Fund LVIP Templeton Growth Managed Volatility Fund LVIP Franklin Templeton Global Equity Managed Volatility Fund LVIP UBS Large Cap Growth Managed Volatility Fund LVIP Blended Large Cap Growth Managed Volatility Fund LVIP VIP Contrafund Managed Volatility Portfolio LVIP Select Core Equity Managed Volatility Fund The expenses of the LVIP MFS International Equity Managed Volatility Fund have changed, as outlined in the next chart. The following table shows the expenses charged by the fund as of February 8, 2016 (as a percentage of each fund’s average net assets): Management Fees+ 12b-1 Fees+ Other Expenses + Acquired Fund Fees and Expenses (AFFE) Total Expenses LVIP MFS International Equity Managed Volatility1 Fund (Service Class) 0.85% 0.25% 0.12% 0.77% 1.99% 1AFFE is based on estimated amounts for the current fiscal year. Additionally, the following funds will not be available for contracts purchased on or after February 8, 2016: · LVIP BlackRock Emerging Markets Managed Volatility Fund · LVIP BlackRock U.S. Opportunities Managed Volatility Fund · LVIP VIP Mid Cap Managed Volatility Portfolio Refer to the prospectuses for the underlying funds for additional information. Please retain this Supplement for future reference.
